JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-01007-CV

                              ALLAN R. AVERY, Appellant

                                            V.

                            LPP MORTGAGE, LTD., Appellee

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2011-65958).

       This case is an appeal from the judgment signed by the trial court on September
30, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portion of the
trial court’s judgment awarding attorney’s fees to appellee, LPP Mortgage, Ltd.
Accordingly, the Court reverses the portion of the trial court’s judgment awarding
attorney’s fees to appellee, LPP Mortgage, Ltd., and remands the case to the trial court
for further proceedings on that issue.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment.     Therefore, the Court affirms the remaining
portions of the trial court’s judgment.

       The Court orders that this decision be certified below for observance.
Judgment rendered October 29, 2014.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Chief Justice Radack.